ORDER GRANTING REINSTATEMENT TO THE PRACTICE OF LAW

James M. Frazer of Monticello was suspended from the practice of law for a period of six months in 1994. Kentucky Bar Association v. Frazer, Ky., 883 S.W.2d 878 (1994). By order entered April 20, 1995, this Court suspended Frazer for an additional 60 days to run consecutive to the original suspension. Frazer filed an application for reinstatement to the practice of law in this Commonwealth pursuant to SCR 3.510 and complied with all the requirements of the rules pertaining to reinstatement.
The Board of Governors of the Kentucky Bar Association recommended that the application for reinstatement be granted. We concur with the recommendation of the Board.
It is therefore ordered that James M. Frazer be and is hereby reinstated to the practice of law in this Commonwealth on condition of the payment of any costs incurred by the Character and Fitness Committee’s investigation.
ENTERED: December 21, 1995.
STEPHENS, C.J., and GRAVES, LAMBERT, REYNOLDS, STUMBO and WINTERSHEIMER, JJ„ concur.
KING, J., did not sit.
/s/ Robert F. Stephens
Chief Justice